Citation Nr: 1520601	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  07-17 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased disability evaluation for anxiety disorder, currently rated as 50 percent.

2.  Entitlement to recognition of a marriage between the Veteran and "D" for the purpose of an increased rate of compensation for a dependent spouse.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to January 1969 and from February 1991 to July 1991.  He also served in the Naval Reserve with multiple periods of active duty training (ACDUTRA).

The anxiety disorder claim initially came before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, denied the claim for an increased rating for anxiety disorder.  The Veteran submitted a Notice of Disagreement (NOD) in November 2006.  The RO issued a Statement of the Case (SOC) in May 2007.  In May 2007, the Veteran submitted his Substantive Appeal (on VA Form 9).

In his May 2007 Substantive Appeal, the Veteran requested a hearing at the Board for the anxiety disorder claim, and one was scheduled for December 5, 2007.  The Veteran failed to appear for the hearing and his request for a Board hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

In October 2010, the Board remanded the anxiety disorder claim to the RO, via the Appeals Management Center (AMC). 

Following the most recent readjudication of the anxiety disorder claim by the Agency of Original Jurisdiction (AOJ) in the February 2012 Supplemental SOC (SSOC), additional evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in January 2015.  38 C.F.R. §§ 20.800, 20.1304 (2014).

In February 2012, the RO increased the rating for the Veteran's anxiety disorder to 50 percent, effective January 5, 2011.  The RO continued the 30 percent rating from June 13, 2006, to January 4, 2011.  The Veteran continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In January 2013, the Board issued a decision addressing the anxiety disorder claim.  The Board increased the Veteran's service-connected anxiety disorder to 50 percent disabling, prior to January 5, 2011, and denied a disability rating in excess of 50 percent for the anxiety disorder for the entire appeal period.  The Veteran appealed the denial of a disability rating in excess of 50 percent for the anxiety disorder to the United States Court of Appeals for Veterans Claims (Court).  The January 2013 Board decision also addressed other issues, but those issues were not appealed by the Veteran to the Court.  In a May 2014 memorandum decision, the Court vacated the January 2013 Board decision regarding the denial of a disability rating in excess of 50 percent for the anxiety disorder only and remanded that claim to the Board for further readjudication.

The dependent claim is on appeal before the Board from a November 2014 administrative decision, which denied the Veteran's request to add "D" as his spouse for compensation purposes.  The Veteran filed a Notice of Disagreement (NOD) in December 2014.  To date, the RO has not issued a Statement of the Case (SOC) on this issue.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

In the January 2013 decision, the Board also remanded the following issues to the RO via the AMC:  (1) entitlement to an increased disability evaluation for chronic otitis media, left ear, currently rated as 10 percent disabling; (2) entitlement to an increased disability evaluation for dizziness secondary to post surgical changes of the left ear, currently rated as 10 percent disabling; (3) entitlement to an increased (compensable) rating for left ear tympanic membrane perforation; (4) entitlement to an extraschedular rating for left ear hearing loss; and, (5) entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU).  To date, all the remand development for these issues has not been completed by the AOJ, and these issues have not been recertified back to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Dependency Claim

In a November 2014 administrative decision, the RO denied the claim of entitlement to recognition of a marriage between the Veteran and "D" for the purpose of an increased rate of compensation for a dependent spouse.  In December 2014, the Veteran filed a NOD, appealing the denial.  To date, the RO has not issued a SOC in response to the Veteran's NOD.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2014).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Anxiety Disorder Claim

Initially, in his November 2014 VA Form 21-8940, the Veteran reported recent VA treatment for his anxiety disorder (i.e., every three months).  These treatment records are not currently in the claims file, as the most recent VA treatment records are dated from March 2013.  Upon remand, the most recent VA treatment records should be obtained and added to the claims file as they are also pertinent to the claim on appeal.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, in his November 2014 VA Form 21-8940, the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA).  In the May 2014 Court memorandum decision, the Court pointed out that the Veteran wanted his SSA records to be obtained and associated with his claims file.  The SSA decision and medical records considered by that agency in deciding the Veteran's SSA claim are not currently in the claims file.  These records should be obtained since they may be relevant to the Veteran's appeal before the Board.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c)(2) (2014).

Finally, the Veteran's last VA examination to assess the current severity of his service-connected anxiety disorder was in January 2011.  This examination is now over four years old.  Since that examination, the Veteran has submitted a January 2014 Vocational Expert Opinion, who found that the Veteran was unemployable due to his service-connected disabilities, to include his anxiety disorder.  Thus, the Board finds that more recent evidence must be obtained in order to determine the current severity of the Veteran's anxiety disorder.  An additional VA examination is therefore necessary to determine the current severity of the service-connected anxiety disorder.  See Caffrey, 6 Vet. App. at 381; see, too, Allday, 7 Vet. App. at 526; see, as well, VAOPGCPREC 11-95 (1995).   Additionally, the Veteran has been recently diagnosed with Alzheimer's disease.  See May 2012 VA treatment record.  The Board recognizes that some of these symptoms might overlap each other.  To date, a VA medical opinion has not been provided clarifying which symptoms are attributable to the service-connected anxiety disorder and which symptoms are attributable to the non-service-connected Alzheimer's disease.  Thus, upon remand, a medical opinion in this regard must also be obtained.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a SOC concerning his claim of entitlement to recognition of a marriage between the Veteran and "D" for the purpose of an increased rate of compensation for a dependent spouse.  The SOC should include citations to all relevant laws and regulations pertinent to this claim.  Also advise the Veteran of the time limit in which he may file a Substantive Appeal (VA Form 9 or equivalent statement) to "perfect" an appeal to the Board concerning this additional claim.  38 C.F.R. § 20.302(b) (2014).  If, and only if, he perfects a timely appeal of this additional claim should the AOJ return the claim to the Board for further appellate consideration.

2.  Obtain all pertinent VA outpatient treatment records from the VA Medical Center (VAMC) in Providence, Rhode Island, dated since March 2013 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain the SSA decision and medical records pertinent to the SSA disability benefits claim filed by the Veteran, as described by him in the November 2014 VA Form 21-8940.  If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected anxiety disorder.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

The examiner is asked to differentiate between the Veteran's service-connected anxiety disorder symptoms and his non-service-connected Alzheimer's disease symptoms.  If the examiner is unable to do this, please so indicate.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

5.  After the above actions have been completed, readjudicate the Veteran's anxiety disorder claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

